EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Brody on 7/15/2022.
The application has been amended as follows: 

Claims
1-4. (canceled)

5. (currently amended) A method for activating an AMP activated protein kinase (AMPK) in cells, characterized in comprising the following steps A to C: 
A. a step of extracting 1,2-di-O-galloyl-4,6-O-(S)-hexahydroxydiphenoyl-beta-D-glucose (GHG) ; 
B. a step of concentrating the extract obtained in step A to obtain a GHG-containing composition; and 
C. a step of administering an effective amount of [[a]]the GHG-containing composition to the cells, in a subject in need thereof.

6. (currently amended) A method for activating an AMP activated protein kinase (AMPK) in cells, characterized in comprising the following steps A to C: 
A. a step of extracting 1,2-di-O-galloyl-4,6-O-(S)-hexahydroxydiphenoyl-beta-D-glucose (GHG) ; 
B. a step of concentrating the extract obtained in step A to obtain a GHG-containing composition; and 
C. a step of administering an effective amount of [[a]]the GHG-containing composition to the cells, in a subject in need thereof.

7. (canceled)

8. (canceled)

9. (currently amended) A method for activating an AMP activated protein kinase (AMPK) in cells, characterized in comprising the following steps A to C:
A. a step of extracting 1,2-di-O-galloyl-4,6-O-(S)-hexahydroxydiphenoyl-beta-D-glucose (GHG) ; 
B. a step of freeze-drying or spray-drying the extract obtained in step A to obtain a GHG-containing composition into a powder; 
C. a step of administering an effective amount of [[a]]the GHG-containing composition to the cells, in a subject in need thereof.

10. (currently amended) A method for activating an AMP activated protein kinase (AMPK) in cells, characterized in comprising the following steps A to C: 
A. a step of extracting 1,2-di-O-galloyl-4,6-O-(S)-hexahydroxydiphenoyl-beta-D-glucose (GHG) ; 
B. a step of freeze-drying or spray-drying the extract obtained in step A to obtain a GHG-containing composition into a powder; and 
C. a step of administering an effective amount of [[a]]the GHG-containing composition to the cells, in a subject in need thereof.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 4/25/22, in which claims 1-4, 7 and 8 are cancelled, claims 5 and 6 are amended to change the breadth and scope of the claims and claims 9 and 10 are newly added.
In view of the Examiner’s amendment above, claims 5, 6, 9 and 10 are pending in the instant application and are found to be allowable.
Priority
This application is a National Stage Application of PCT/JP2019/044034, filed on 11/10/2019.  The instant application claims foreign priority to JP 2018-220567 filed on 11/26/2018. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 4/28/2020. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 1-4, 7 and 8 hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
In view of Examiner’s and Applicant’s amendments, the rejection of claims 5 and 6 under 35 U.S.C. § 112, second paragraph for indefiniteness, has been fully re-considered. The claims have been amended to correct lack of antecedent basis issues. The rejection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest applicable prior art is that of Suzuki, as evidenced by Takashi, (references or record), wherein it is taught that an extract of Kenyan purple tea, which inherently contains GHG, can be used in a method of treating obesity and that said extract has a role in activating AMPK. However, the activation of AMPK is taught as the result of the extract also containing EGCG, as the active activating agent. There is no reasonable suggestion in the prior art that GHG directly acts to activate AMPK. Thus there is no motivation to select GHG from among the many phytochemicals in Kenyan purple tea, as the active agent in a method for activating AMPK, as instantly claimed.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623